            Case 1:14-mc-00424-P1 Document 181 Filed 10/03/19 Page 1 of 4
                                                                              1835 Market Street, 17th Floor
                                                                                    Philadelphia, PA 19103
                                                                                    Tel: +1 (215) 569-8901
                                                                                      marks@mslegal.com
                                                                                  www.Marks-Sokolov.com



                                          October 3, 2019

Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    In Re Application of Hornbeam Corp.; No. 14 Misc. 424, Part 1, S.D.N.Y (VSB)

Dear Judge Broderick:

       We submit this joint letter in accordance with your September 13, 2019 Order, directing
an update as to the status of the litigation in the Southern District of Florida (“Florida Litigation”)
and each party’s position regarding the impact of the Florida Litigation on these proceedings and
enforcement of the Second Amended Protective Order (“SAPO”), ECF 106.

       I.       Joint Update On The Florida Proceedings

                a. The Southern District of Florida 28 U.S.C. §1782 Proceedings

       All authorized deposition and document discovery was completed in December 2018.
Pursuant to the July 12, 2018 Florida Stipulated Protective Order (“FSPO”), the deadline to use or
destroy the discovery was July 12, 2019. That deadline was extended by consent to August 12,
2019. FL ECF 328.

        On August 9, 2019, Applicant Hornbeam Corp. and Intervenors Bracha Foundation and
Shulman (“Hornbeam Parties”) filed a motion to extend the deadline to destroy the discovery
documents (“Responsive Materials”) by 60 days to allow “replacement counsel to get up to speed
as to the outstanding issues” and that the Hornbeam “require[s] additional time to sufficiently
review the situation with care to determine the most appropriate forum in which to bring suit.” FL
ECF 335 ¶6, 11. On August 14, 2019, Intervenors Panikos Symeou and Halliwel Assets, Inc. and
the 11 Subpoena Respondents opposed the motion, stating no grounds exist to support modifying
the FSPO, and requested that the Hornbeam Parties be ordered to disclose the names and addresses
of all persons who received Responsive Materials, destroy all Responsive Materials, and certify
such destruction to the Court. FL ECF 337. The Hornbeam Parties filed a reply on August 21,
2019. FL ECF 340. This motion is pending.

      On August 21, 2019, Tucker H. Byrd and Scottie N. McPherson entered their appearances.
On September 6, 2019, the Florida Court granted Murphy & McGonigle’s motion to withdraw.
FL ECF 339 and 342. On September 17, 2019, Hornbeam’s Motion to Remove the Attorneys’


______________________________________________________________________________
                     PHILADELPHIA                  |                    MOSCOW
         Case 1:14-mc-00424-P1 Document 181 Filed 10/03/19 Page 2 of 4
The Honorable Vernon S. Broderick
Page 2
October 3, 2019

Eyes Only Designation from the Transcripts of the Depositions of the Subpoena Respondents, was
denied. FL ECF 343. On September 27, 2019, the Subpoena Respondents’ Motion to Shift Cost of
Compliance with Subpoenas for Production to Hornbeam, was granted, in part, with the Court
awarding $16,283.51 in costs and attorney fees. FL ECF 344.

               b. The Eleventh Circuit Court of Appeals

        On July 13, 2018 and September 26, 2018, Halliwel and Symeou, along with the Subpoena
Respondents, filed appeals, Nos. 18-12990 and 18-14104, which were consolidated. The appeals
assert the District Court erred in finding the “interested person” and “within reasonable
contemplation” requirements of 28 U.S.C. §1782 were satisfied. The appeals also assert that the
District Court improperly expanded the scope of pre-filing depositions beyond that permitted by
the Federal Rules of Civil Procedure, which govern §1782 proceedings. Appellants seek to vacate
the order granting discovery and have all discovery destroyed. Main briefing was completed on
February 19, 2019. On August 2 and 9, 2019, Murphy & McGonigle was permitted to withdraw
from representation of the Hornbeam Parties. On September 4, 2019, Tucker H. Byrd entered an
appearance for the Hornbeam Parties. Oral argument is scheduled for November 8, 2019.

       II.     The Parties Position Regarding Impact Of The Florida Proceedings On
               Enforcement Of The SAPO In New York

               a. Symeou’s Position

        First, discovery in the Florida Litigation was finished in December 2018. Discovery in this
District finished in 2015. No BVI action was filed. The Florida Litigation document discovery
destruction deadline passed on August 12, 2019. The FSPO in the Florida Litigation and SAPO
in New York remain in force. Other than the Hornbeam Parties’ motion to extend the document
destruction deadline to October 14, 2019, there are no pending motions in the Florida Litigation.

         Second, the Eleventh Circuit appeals are irrelevant to the instant New York
proceedings. The Appellees have not requested that the Eleventh Circuit extend the deadline to
destroy the Responsive Materials. At worst, the Eleventh Circuit will affirm the District Court. At
best, it will vacate the District Court’s order granting the application and order the Responsive
Materials destroyed. The request to the Eleventh Circuit for destruction may be moot in the event
the District Court orders destruction due to the failure to file new BVI proceedings within the
deadlines set by the FSPO.

        Third, Hornbeam should not be permitted to file additional briefing. The discovery was
granted for use in the BVI. Hornbeam has given up any pretense that new BVI proceedings will
be brought; rather, Bracha and Shulman have brought domestic claims, as Symeou predicted all
along. The discovery was not sought or obtained for use in a foreign proceeding, and will not be
used in a foreign proceeding. It should be destroyed now.
          Case 1:14-mc-00424-P1 Document 181 Filed 10/03/19 Page 3 of 4
The Honorable Vernon S. Broderick
Page 3
October 3, 2019



               b. Hornbeam’s Position

        Hornbeam does not believe that this Court should abate these proceedings in deference to
the Florida Litigation, as if the Florida action merits some priority over the instant action. This
Court should feel empowered to rule; however, Hornbeam urges the Court to consider the
inextricable entwinement of the actions and the need for consistency in their treatment. Ideally,
the rulings emanating from each Court should be consistent in as much as the main issues in both
center on the same alleged underlying scheme which led to the defrauding of Hornbeam, Vadim
Shulman, and Bracha, but given the jurisdictional limits on Section 1782 actions—permitting
discovery only as to evidence located and found in the “judicial district”—Hornbeam necessarily
had to bring separate, albeit parallel actions, in New York, Florida, and Alabama.1

        The cumulative discovery garnered in these cases, though directed to discovery focused on
different aspects of the alleged scheme, forms a mosaic of information which supports the entirety
of the claims which will be pursued. It thus stands to reason that the treatment of discovery in one
action should at least be consistent with the treatment of discovery in the other. In real terms, this
means Hornbeam should be afforded the opportunity to address this Court on the possibility of
modifying the SAPO, in much the same way Hornbeam (together with Shulman and Bracha) has
requested the Court in the Florida Litigation the opportunity to make a case for possibly modifying
the SPO to allow the discovery to be utilized in a domestic action, with the state of Delaware being
the most likely destination for bringing the defining lawsuit on the merits.

        Although both this action and the Florida Litigation were brought contemplating filing suit
in the BVI, over time the discovery, public revelations, and recently filed lawsuits in Delaware2
have tilted the analysis away from the BVI in favor a domestic forum, most likely Delaware. This
Court has previously acknowledged the fluidity of the choice of forums noting that Hornbeam’s
original application sought discovery for use in three contemplated proceedings, including two to
be brought by Shulman “or one of the entities to which he is the ultimate beneficial owner. . . in a
jurisdiction currently unknown.” (Doc. 132).

        The length of time to reach this point in the instant action and the Florida Litigation does
not diminish the importance of these matters. Indeed, the crescendo of recent litigation in
Delaware, if anything, portends that Hornbeam should join the litigation in Delaware, which would
mean the litigation denouement has yet to occur. Until that decision is made, the discovery, which
the parties have spent years gathering at the expense of substantial sums of money, should not be
cast aside. At the very least, Hornbeam intends to request leave to preserve the discovery, at least
long enough for Hornbeam and its new counsel to finally decide on the forum of choice and request

1
  In re Application of Bracha Foundation, Case No. 2:15-mc-00748-KOB (action brought in the
United States District Court for the Northern District of Alabama Southern Division seeking
discovery of records and documents from Regions Bank).
2
  Delaware Court of Chancery Case No. 2019-0377 (complaint filed by Joint Stock Company
Commercial Bank PrivatBank); and Delaware Court of Chancery Case No. 2019-0678 (complaint
filed by Shulman and Bracha Foundation).
         Case 1:14-mc-00424-P1 Document 181 Filed 10/03/19 Page 4 of 4
The Honorable Vernon S. Broderick
Page 4
October 3, 2019

any potential modification of the SAPO and an opportunity to brief the court in response to
Symeou’s request to destroy the documents.3


                                           Sincerely,
                                           ______[s]________
                                           Bruce S. Marks
                                    For:   Marks & Sokolov, LLC
                                           Counsel for Intervenor Panikos Symeou

                                           ______[s]________
                                           Tucker H. Byrd
                                    For:   Byrd Campbell, P.A.
                                           Counsel for Applicant Hornbeam Corporation




3
  Symeou recently filed a letter motion requesting a directive from the Court to destroy the
discovery. (Doc 157).
